DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.2017-233170, filed on 12/05/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [06/02/2020, 06/30/2020, 06/10/2021 and 08/04/2021] have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dew condensation prevention member” in claim 14, “air-flow-blocking member” in claim 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by HAYAKAWA M (EP-2620736-A2, hereinafter referred to as Hayakawa).
In reference to claim 11, Hayakawa discloses the claimed invention including: 

a heat-source-side unit (outdoor unit 101) comprising a heat-source-side heat exchanger (an outdoor heat exchanger, not shown); 
a use-side unit (an indoor unit 100), in a space to be air conditioned (conditioned space 110), comprising: 
a use-side heat exchanger (The indoor heat exchanger 10); and 
a use-side fan (fan 5) that supplies air to the use-side heat exchanger; and 
a connection pipe (a connection pipe unit 20) that connects the heat-source-side unit to the use-side unit, wherein the air conditioner performs air-conditioning of the space by circulating refrigerant in a refrigerant circuit comprising:
 the heat-source-side heat exchanger (an outdoor heat exchanger, not shown); 
the use-side heat exchanger (The indoor heat exchanger 10); 
the connection pipe (a connection pipe unit 20); 
a first pipe made of a first metal material (31 and 41, first refrigerant pipes: refrigerant pipes formed of aluminum or an aluminum alloy, see abstract); 
a second pipe made of a second metal material (32 and 42, second refrigerant pipes: refrigerant pipes formed of copper or a copper alloy, see abstract); and 
a connecting portion (connection portions 37 and 47); between the first pipe (31 and 41) and the second pipe (32 and 42), wherein the connecting portion (connection portions 37 and 47) is in an unventilated space (unconditioned space, see the annotated reference below).

    PNG
    media_image1.png
    606
    592
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA M (EP-2620736-A2, hereinafter referred to as Hayakawa) in view of SATO; Daiwa (US 20170074525 A1, hereinafter referred as Sato).
In reference to claim 12, Hayakawa and Sato disclose the claimed invention.
Hayakawa discloses wherein the use-side unit further comprises a casing (housing 1) that accommodates the use-side heat exchanger (indoor heat exchanger 10) and the use-side fan (fan 5).
Hayakawa fails to disclose the air conditioner further comprises an air-flow-blocking member that defines the unventilated space in the casing.
However, Sato discloses an air conditioner further comprises an air-flow-blocking member (plate 20 and second face 21) that defines the unventilated space (Space A, where connecting pipe 8 are arranged in this Space A, see [0034]) in the casing. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayakawa by teachings of Sato, such that conditioner further comprises plate 20 and second face 21 that defines the unventilated space A where connecting pipe 8 are arranged in this 
In reference to claim 13, Hayakawa and Sato disclose the claimed invention.
Hayakawa as modified fail to discloses wherein the air-flow-blocking member is disposed downstream of the use-side fan and upstream of the connecting portion in a direction in which air is blown out from the use-side fan, and 34532264Amendment dated June 2, 2020First Preliminary Amendmentdefines the unventilated space downstream of the air-flow-blocking member in the direction in which air is blown out from the use-side fan.
However, Sato discloses wherein the air-flow-blocking member( plate 20 and second face 21) is disposed downstream of the use-side fan and upstream of the connecting portion in a direction in which air is blown out from the use-side fan(see the annotated reference below, plate20 and second face 21 disposed downstream of the fan 7 and upstream of the connecting pipe 8 and a distributor 9 located in space A), and 34532264Amendment dated June 2, 2020First Preliminary Amendmentdefines the unventilated space(Space A) downstream of the air-flow-blocking member in the direction in which air is blown out(air flow direction, 51) from the use-side fan. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayakawa by teachings of Sato, such that conditioner further comprises plate 20 and second face 21 that defines the unventilated space A where connecting pipe 8 are arranged in this Space A, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and disposing the plate 20 and the second face 21 downstream of the fan and upstream of the 


    PNG
    media_image2.png
    496
    482
    media_image2.png
    Greyscale


In reference to claim 14, Hayakawa and Sato disclose the claimed invention.
Hayakawa as modified discloses a dew condensation prevention member disposed around the connecting portion (the connection portions 37 and 47 along with the first refrigerant pipes 31,41 and the second refrigerant pipes 32, 34 are all covered with a thermally insulating material 60, see figure 6).
In reference to claim 15, Hayakawa and Sato disclose the claimed invention.

In reference to claim 16, Hayakawa and Sato disclose the claimed invention.
Hayakawa discloses the first pipe (31and 41) is a pipe in the use-side unit (100), the use-side unit further comprises a casing (housing 1) that accommodates the use-side heat exchanger (indoor heat exchanger 10) and the use-side fan (fan 5), and the connecting portion is disposed outside the casing (the connection portions 34 and 47are disposed outside the housing 1, see figure 2-4).
In reference to claim 17 and 18, Hayakawa and Sato disclose the claimed invention.
Hayakawa as modified discloses both conditioned and unconditioned spaces as shown in the annotated figure of claim 1. The claim limitations of claim 17 and 18, wherein “an air flow speed of the unventilated space is 0.5 m/sec or less when the air conditioner is in operation” and “an air flow speed in the unventilated space is 1/5 or less of an air flow speed in a ventilated space through which air blown out from the use-side fan flows when the use-side fan blows air at a maximum air flow rate” are statements of intended use that do not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
In reference to claim 19, Hayakawa and Sato disclose the claimed invention.

In reference to claim 20, Hayakawa and Sato disclose the claimed invention.
Hayakawa fails to disclose the use-side unit is a ceiling-mounted unit that is mounted on a ceiling of the space to be air conditioned.
However, Sato discloses a use-side unit (an indoor unit of an air conditioner, see abstract) is a ceiling-mounted unit that is mounted on a ceiling (the indoor unit includes a housing 1 placed in a ceiling [0031]) of the space to be air conditioned. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayakawa by teachings of Sato, such that use-side unit is mounted on a ceiling of the space to be air conditioned so that the heat exchanger would be arranged to surround the centrifugal blower and to provide more air inlet and air outlets for blowing air in and out thorough the grille in to or out of the room, as taught by Sato [005]and [0031].








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho; sung June (US 20150027660 A1) discloses an indoor unit of an air conditioner having an improved frame structure in which a refrigerant pipe that connects an outdoor unit and the indoor unit can be easily connected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763